DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted July 29, 2020, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shimamura et al. (US 2003/0113621) (on January 29, 2020 IDS).
Regarding claim 1, Shimamura et al. teaches a battery cell comprising: 
a laminated body (power generating unit 50) comprising a first electrode (positive electrode 4), a second electrode (negative electrode 6), and a separator (separator 8) (Fig. 1A; para. [0032]), the laminated body comprising a first surface (left end; Fig. 1A), a second surface (right end; Fig. 1A) opposite to the first surface, and a first side surface (top of laminated body/power generating unit 50) between the first surface and the second surface (Fig. 1A); and 
a first lead terminal comprising a first end and a second end opposite to the first end (Fig. 1A), the first end being positioned such that the first end faces the first side surface of the laminated body (Fig. 1A), 
wherein the second end of the first lead terminal projects obliquely with respect to the first side surface of the laminated body (Fig. 1A).


    PNG
    media_image1.png
    504
    781
    media_image1.png
    Greyscale


Regarding claim 2, Shimamura et al. teaches a battery cell further comprising:
an exterior material wrapping the laminated body (Fig. 1A), 
wherein the exterior material seals a part of the first lead terminal such that the first end of the first lead terminal is positioned inside the exterior material and the second end of the first lead terminal is exposed to the outside of the exterior material (Fig. 1A), and 
the first lead terminal has a bent portion at the part of the first lead terminal (Fig. 1A).
Regarding claim 3, Shimamura et al. teaches a battery cell wherein the exterior material has a first side intersecting with the first lead terminal (Fig. 1A), and
the first side of the exterior material has a notch on at least one of both sides of the first lead terminal (Fig. 1A).  
Regarding claim 4, Shimamura et al. teaches a battery cell further comprising:
a second lead terminal comprising a first end and a second end opposite to the first end (Fig. 1A),
wherein the second lead terminal is positioned such that the first end of the second lead terminal faces the first side surface of the laminated body (Fig. 1A), and
the second end of the second lead terminal projects obliquely with respect to the first side surface of the laminated body (Fig. 1A).
Regarding claim 5, Shimamura et al. teaches a battery cell further comprising:
a second lead terminal comprising a first end and a second end opposite to the first end (Fig. 1A),
wherein the laminated body has a second side surface (bottom of laminated body/power generating unit 50) opposite to the first side surface (Fig. 1A),
the second lead terminal is positioned such that the first end of the second lead terminal faces the second side surface of the laminated body (Fig. 1A), and
the second end of the first lead terminal projects obliquely with respect to the second side surface of the laminated body (Fig. 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (US 2003/0113621).  
Regarding claim 6, Shimamura et al. (hereinafter “Shimamura et al. Embodiment 1”) teaches a battery cell comprising: a laminated body (power generating unit 50) comprising a first electrode (positive electrode 4), a second electrode (negative electrode 6), and a separator (separator 8) (Fig. 1A; para. [0032]), the laminated body comprising a first surface (left end; Fig. 1A), a second surface (right end; Fig. 1A) opposite to the first surface, and a first side surface (top of laminated body/power generating unit 50) between the first surface and the second surface (Fig. 1A); and a first lead terminal comprising a first end and a second end opposite to the first end (Fig. 1A), the first end being positioned such that the first end faces the first side surface of the laminated body (Fig. 1A), wherein the second end of the first lead terminal projects obliquely with respect to the first side surface of the laminated body (Fig. 1A).
Shimamura et al. Embodiment 1 is silent regarding a battery pack comprising: a case, and a battery cell accommodated in the case.  Shimamura et al. in a second Embodiment 2 (hereinafter “Shimamura et al. Embodiment 2”) teaches a case (outer case 20), and a battery cell accommodated in the case (Fig. 8A) (para. [0045]).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the battery cell of Shimamura et al. Embodiment 1 by incorporating the battery cell into a battery case thereby creating a battery pack as taught by Shimamura et al. Embodiment 2 in order to protect the battery cell from the environment, i.e. water, dust, etc.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724